DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,588,202. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain substantially similar subject matter, including:
In regards to claim 1, claim 1 of the ‘202 patent discloses of a communicative lighting system comprising: a first light source, the first light source having at least one input mechanism, at least one light output mechanism, and a permanently assigned first identifier; a second light source, the second light source having at least one input mechanism, at least one light output mechanism, and a permanently assigned second identifier; and a server connected to at least one network accessible to both the first light source and the second light source, the server receiving messages from at least the first light source and the second light source to associate the first light source and the second light source with one another, such that when an input is made using the at least one input mechanism at the first light source the operation of the at least one light output mechanism of the second light source alters and such that when an input is made using the at least one input mechanism at the second light source the operation of the at least one light output mechanism of the first light source alters. Claims 2-10 are also rejected as being dependent on claim 1 and may also correspond to claims 2-10 of the ‘202 patent.  
In regards to claim 11, claim 11 of the ‘202 patent discloses of a communicative lighting system comprising: a plurality of light sources, each of the plurality of light sources comprising: a plurality of light emitting diodes contained within a shade, an input mechanism, a wireless network connection providing a data connection to at least one wireless network, a permanently assigned unique identifier corresponding to that light source; and a server accessible by at least some of the plurality of light sources via at least one network, wherein the method of interaction between at least two of the plurality of light sources comprises: in response to an input received at an input device of a first light source, altering the output of the plurality of light emitting diodes of the first light source; in response to an input received at an input device of a first light source, transmitting a message to at least a second light source; and at the second light source, in response to the message from the first light source, altering the output of the plurality of light emitting diodes of the second light source. Claims 12-17 are also rejected as being dependent on claim 11 and may also correspond to claims 12-17 of the ‘202 patent.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,129,263. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain substantially similar subject matter, including:
In regards to claim 1, claim 1 of the ‘263 patent discloses of a communicative lighting system comprising: a first light source, the first light source having at least one input mechanism, at least one light output mechanism, and a permanently assigned first identifier; a second light source, the second light source having at least one input mechanism, at least one light output mechanism, and a permanently assigned second identifier; and a server connected to at least one network accessible to both the first light source and the second light source, the server receiving messages from at least the first light source and the second light source to associate the first light source and the second light source with one another, such that when an input is made using the at least one input mechanism at the first light source the operation of the at least one light output mechanism of the second light source alters and such that when an input is made using the at least one input mechanism at the second light source the operation of the at least one light output mechanism of the first light source alters. Claims 2-10 are also rejected as being dependent on claim 1 and may also correspond to claims 2-10 of the ‘263 patent.  
In regards to claim 11, claim 11 of the ‘263 patent discloses of a communicative lighting system comprising: a plurality of light sources, each of the plurality of light sources comprising: a plurality of light emitting diodes contained within a shade, an input mechanism, a wireless network connection providing a data connection to at least one wireless network, a permanently assigned unique identifier corresponding to that light source; and a server accessible by at least some of the plurality of light sources via at least one network, wherein the method of interaction between at least two of the plurality of light sources comprises: in response to an input received at an input device of a first light source, altering the output of the plurality of light emitting diodes of the first light source; in response to an input received at an input device of a first light source, transmitting a message to at least a second light source; and at the second light source, in response to the message from the first light source, altering the output of the plurality of light emitting diodes of the second light source. Claims 12-17 are also rejected as being dependent on claim 11 and may also correspond to claims 12-17 of the ‘263 patent.  
In regards to claim 18, claim 18 of the ‘263 patent discloses of a method for communication over distances, the method comprising: powering on a first lighting device; associating said first lighting device to a second lighting device; determining when a local input has been received by said first lighting device; activating local light elements associated with said first device when a local input has been received; sending of a message by said first lighting device based upon the local input; receiving of said message by said second lighting device; and activating light elements associated with said second device upon receipt of said message. Claims 19 and 20 are also rejected as being dependent on claim 18 and may also correspond to claims 19 and 20 of the ‘263 patent.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (US 2016/0374182) in view of Lashina et al. (US 2017/0019978).
In regards to claim 1, Newton discloses of a communicative lighting system comprising: a first light source (for example 106), the first light source having at least one input mechanism (for example 222), at least one light output mechanism (for example 112), and a permanently assigned first identifier (for example see Paragraphs 0013, 0046, 0055, 0064, 0068); a second light source (for example another 106, see Paragraphs 0009, 0044, 0052, 0054), the second light source having at least one input mechanism (for example 222), at least one light output mechanism (for example 112), and a permanently assigned second identifier (for example see Paragraphs 0013, 0046, 0055, 0064, 0068); and a server (for example 232, see Paragraphs 0007, 0044-0045, 0050, 0052, 0057-0059) connected to at least one network accessible to both the first light source (106) and the second light source (106), the server receiving messages from at least the first light source (106) and the second light source (106) to associate the first light source and the second light source with one another (for example see Paragraphs 0009, 0044, 0052, 0054).
However, Newton does not explicitly disclose of the communicative lighting system further comprising such that when an input is made using the at least one input mechanism at the first light source the operation of the at least one light output mechanism of the second light source alters and such that when an input is made using the at least one input mechanism at the second light source the operation of the at least one light output mechanism of the first light source alters.  
Lashina discloses of a communicative lighting system comprising: a first light source, the first light source (for example 104a) having at least one input mechanism (for example 224), at least one light output mechanism (for example 106a); a second light source (for example 104b), the second light source having at least one input mechanism (224), at least one light output mechanism (for example 106b); and a server (for example 110) connected to at least one network accessible to both the first light (104a) source and the second light source (104b), the server (110) receiving messages from at least the first light source (104a) and the second light source (104b) to associate the first light source (104a) and the second light source (104b)  with one another, such that when an input is made using the at least one input mechanism (224) at the first light source (104a) the operation of the at least one light output mechanism (106b) of the second light source (104b) alters and such that when an input is made using the at least one input mechanism at the second light source (104b) the operation of the at least one light output mechanism of the first light source alters (for example see Figs 2-5 and Paragraphs 0048-0052).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to alter operation of a second light source in response to an input on the first light source as taught by Lashina for synchronizing multiple light sources to produce desired and coordinated lighting effects/scenes.
In regards to claim 2, Newton in view of Lashina disclose of the communicative lighting system of claim 1, wherein the at least one input mechanism of the first light source (106, 106a) and the at least one input mechanism of the second light source (106, 106b) comprise a touch-sensitive surface on a shade (for example 108, 108a-108b, see Newton Paragraphs 0042, 0045, 0048 and Lashina Paragraphs 0031, 0036, 0042, 0044) covering the at least one light output mechanism (112, 106a-106b, for example see Newton Figs 1-2 and Lashina Figs 1-4).  
In regards to claim 4, Newton in view of Lashina disclose of the communicative lighting system of claim 2, wherein the touch-sensitive surface comprises a conducting frame that retains a shade panel (108, 108a-108b, for example see Newton Figs 1-2, 5, Paragraphs 0008, 0017, 0028, 0043, 0045, 0050 and Lashina Figs 1-4, Paragraphs 0031, 0036, 0042, 0044).  
In regards to claim 5, Newton in view of Lashina disclose of the communicative lighting system of claim 2, wherein the touch-sensitive surface comprises a base section (for example 110, 104, see Newton Figs 1-2 and Paragraph 0043, 0045, 0049, 0061, 0065 and Lashina Figs 1-4).  
In regards to claim 6, Newton in view of Lashina disclose of the communicative lighting system of claim 2, wherein the at least one light output mechanism (112, 106a-106b) of the first light source and the second light source comprise a plurality of light emitting diodes (for example see Newton Paragraphs 0012-0013, 0016, 0018-0022 and Lashina Paragraphs 0015, 0031, 0035).  
In regards to claim 7, Newton in view of Lashina disclose of the communicative lighting system of claim 6, wherein altering the operation of the plurality of light emitting diodes comprises a change in color of the light emitted by the plurality of light emitting diodes (for example see Newton Paragraph 0027, 0047, 0056, 0068 and Lashina Paragraphs 0059, 0063).  
In regards to claim 9, Newton in view of Lashina disclose of the communicative lighting system of claim 7, wherein the operation of the light source (106, 106a-106b) is configurable by a computing device (for example 102, 112) over a data connection (for example see Newton Figs 1-2, 5, Paragraphs 0049, 0059, 0064 and Lashina Figs 1, 3-4, Paragraphs 0033-0037, 0043-0044, 0047, 0049, 0052, 0056).  
In regards to claim 10, Newton in view of Lashina disclose of the communicative lighting system of claim 9, wherein configuring the operation of the first light source (106, 106a) using the computing device (102, 112) to access the light source over the data connection comprises entering the unique identifier of the second light source (106, 106b) to pair the first light source and the second light source (106, 106a-106b, for example see Newton Figs 1-5, Paragraphs 0013, 0046, 0055, 0064, 0068 and Lashina Figs 3-5).  
In regards to claim 11, Newton discloses of a communicative lighting system comprising: a plurality of light sources (106, see Paragraphs 0009, 0044, 0052, 0054), each of the plurality of light sources comprising: a plurality of light emitting diodes (for example see Paragraphs 0012-0013, 0016, 0018-002) contained within a shade (for example 108), an input mechanism (for example 222), a wireless network connection providing a data connection to at least one wireless network (for example see Paragraphs 0003, 0005-0010, 0012-0014, 0017-0018, 0045, 0049-0057), a permanently assigned unique identifier corresponding to that light source (106, for example see Paragraphs 0013, 0046, 0055, 0064, 0068); and a server (for example 232, see Paragraphs 0007, 0044-0045, 0050, 0052, 0057-0059) accessible by at least some of the plurality of light sources (106) via at least one network (232). 
However, Newton does not explicitly disclose of wherein the method of interaction between at least two of the plurality of light sources comprises: in response to an input received at an input device of a first light source, altering the output of the plurality of light emitting diodes of the first light source; in response to an input received at an input device of a first light source, transmitting a message to at least a second light source; and at the second light source, in response to the message from the first light source, altering the output of the plurality of light emitting diodes of the second light source.  
Lashina discloses of a communicative lighting system comprising: a plurality of light sources (for example 106a-106b), each of the plurality of light sources comprising: a plurality of light emitting diodes contained within a shade (for example 108a-108b), an input mechanism (for example 224), a wireless network connection (for example 226) providing a data connection to at least one wireless network; and a server (for example 110) accessible by at least some of the plurality of light sources (106a-106b) via at least one network, wherein the method of interaction between at least two of the plurality of light sources (106a-106b) comprises: in response to an input received at an input device of a first light source (106a), altering the output of the plurality of light emitting diodes of the first light source (106a); in response to an input received at an input device of a first light source (106a), transmitting a message to at least a second light source (106b); and at the second light source (106b), in response to the message from the first light source (106a), altering the output of the plurality of light emitting diodes of the second light source (106b, for example see Figs 2-5 and Paragraphs 0048-0052).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to alter operation of a second light source in response to a message derived from an input from the first light source as taught by Lashina for synchronizing multiple light sources to produce desired and coordinated lighting effects/scenes.
In regards to claim 12, Newton in view of Lashina disclose of the communicative lighting system of claim 11, wherein the method further comprises configuring at least a pair of the plurality of light sources (106, 106a-106b) using a computing device (for example 102, 112) connected via the wireless network connection of at least one of the pair of the plurality of light sources (106, 106a-106b) to enter the unique identifier (see Newton Paragraphs 0013, 0046, 0055, 0064, 0068) of at least one other of the plurality of light sources to be associated with the at least one of the pair of light sources at the server (232, 110, for example see Newton Figs 1-5 and Lashina Figs 3-5).  
In regards to claim 14, Newton in view of Lashina disclose of the communicative lighting system of claim 12, wherein the input mechanism of at least some of the plurality of light sources comprises a conductive frame retaining at least a panel of the shade (108, 108a-108b) of the light source (106, 106a-106b, for example see Newton Figs 1-2, 5, Paragraphs 0008, 0017, 0028, 0043, 0045, 0050 and Lashina Figs 1-4, Paragraphs 0031, 0036, 0042, 0044).  
In regards to claim 15, Newton in view of Lashina disclose of the communicative lighting system of claim 12, wherein altering the output of the plurality of light emitting diodes comprises altering the color of light emitted (for example see Newton Paragraphs 0027, 0047, 0056, 0068 and Lashina Paragraphs 0059, 0063).  
In regards to claim 16, Newton in view of Lashina disclose of the communicative lighting system of claim 15, wherein the method of interaction between at least two of the plurality of light sources (106, 106a-106b) further comprises transmitting messages between light sources via the server (232, 110, for example see Newton Figs 1-5, Paragraphs 0009-0010, 0015, 0054, 0057, 0060, 0069, 0071 and Lashina Figs 3-5, Paragraphs 0041-0052).  
In regards to claim 18, Newton discloses of a method for communication over distances, the method comprising: powering on a first lighting device (for example 106); associating said first lighting device (106) to a second lighting device (106, see Paragraphs 0009, 0044, 0052, 0054); determining when a local input has been received (for example at 222) by said first lighting device (106); activating local light elements (for example 112) associated with said first device (106) when a local input (at 222) has been received. 
However, Newton does not explicitly disclose of sending of a message by said first lighting device based upon the local input; receiving of said message by said second lighting device; and activating light elements associated with said second device upon receipt of said message.  
Lashina discloses of a method for communication over distances, the method comprising: powering on a first lighting device (for example 106a); associating said first lighting device (106a) to a second lighting device (106b); determining when a local input has been received by said first lighting device (106a); activating local light elements (for example 106) associated with said first device (106a) when a local input has been received; sending of a message by said first lighting device (106a) based upon the local input; receiving of said message by said second lighting device (106b); and activating light elements associated with said second device (106b) upon receipt of said message (for example see Figs 1-5 and Paragraphs 0031-0061).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to alter operation of a second light source in response to a message derived input on the first light source as taught by Lashina for synchronizing multiple light sources to produce desired and coordinated lighting effects/scenes.
In regards to claim 19, Newton in view of Lashina disclose of the method of claim 18, wherein said first and second lighting device (106, 106a-106b) are separated by a distance greater than the distance from which a light source may be directly viewed (for example see Newton Figs 1-5, Lashina Figs 3-4, the wireless networks utilized span great distances for control of the lighting devices).  
In regards to claim 20, Newton in view of Lashina disclose of the method of claim 19, wherein said message is received by a server (for example 232, 110, see Newton Paragraphs 0007, 0044-0045, 0050, 0052, 0057-0059 and Lashina Paragraphs 0031-0036, 0042) and relayed to said second device (106, 106b) by said server (232, 110) after sending of said message by said first lighting device (106, 106a) based upon the local input.  

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (US 2016/0374182) in view of Lashina et al. (US 2017/0019978) as applied to claims 2 and 12 above and in further view of Olberding et al. (US 2018/0317314).
In regards to claims 3 and 13, Newton in view of Lashina disclose of the communicative lighting system of claims 2 and 12 as found within the respective explanations above.
However, Newton and Lashina do not explicitly disclose of wherein the touch-sensitive surface input mechanism comprises a conductive ink applied to at least a portion of the shade panel of the light source.  
Olberding discloses of a lamp shade, wherein the lamp shade may be fabricated by screen printing with a conductive ink (for example see Paragraph 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a lamp shade with conductive ink as taught by Olberding for providing the lamp shade with touch control capabilities to control a lamp.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (US 2016/0374182) in view of Lashina et al. (US 2017/0019978) as applied to claims 7 and 15 above and in further view of O’Neil et al. (US 9,585,232).
In regards to claim 8, Newton in view of Lashina disclose of the communicative lighting system of claim 7 as found within the explanation above.
However, Newton and Lashina do not explicitly disclose of wherein the light output from the plurality of light emitting diodes dims over time if no further inputs are received by the first light source and the second light source.  
O’Neil discloses of a communicative lighting system, wherein the lighting system further includes lamps utilizing a timeout duration such that the lighting controller turns off the lamps after the timeout duration lapses if no inputs/motion are sensed (for example see Column 3 Lines 18-28, 5 Lines 35-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date to dim the lights over time if no input is received as taught by O’Neil for saving electrical energy when the lights are not needed.
In regards to claim 17, Newton in view of Lashina disclose of the communicative lighting system of claim 15 as found within the explanation above.
However, Newton and Lashina do not explicitly disclose of wherein the method of interaction between at least two of the plurality of light sources further comprises dimming the light emitted from the light emitting diodes of the light source as a function of time if the light source does not receive an input from the input device or a message from another light source.  
O’Neil discloses of a communicative lighting system, wherein the lighting system further includes lamps utilizing a timeout duration such that the lighting controller turns off the lamps after the timeout duration lapses if no inputs/motion are sensed (for example see Column 3 Lines 18-28, 5 Lines 35-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date to dim the lights over time if no input is received as taught by O’Neil for saving electrical energy when the lights are not needed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844